          Case 1:19-cv-00149-JL Document 19 Filed 05/09/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


*************************************
CAROLINE CASEY, et al.,                *
                                       *
                 Plaintiffs,           *
        v.                             *
                                       *
WILLIAM M. GARDNER, Secretary of       *
State of the State of New Hampshire,   *
in his official capacity, et al.,      *
                                       *
                 Defendants.           *
                                       *
*************************************               Case No. 19-cv-00149-JL
NEW HAMPSHIRE DEMOCRATIC,              *            (Consolidated Cases)
PARTY, By Raymond Buckley, Chair,      *
                                       *
                 Plaintiff,            *
        v.                             *
                                       *
WILLIAM M. GARDNER, in his official *
Capacity as New Hampshire Secretary of *
State, et al.,                         *
                                       *
                 Defendants.           *
                                       *
*************************************

                 DEFENDANTS’ ASSENTED-TO MOTION
           FOR LEAVE TO SUBMIT A MEMORANDUM OF LAW IN
     SUPPORT OF MOTION TO DISMISS EXCEEDING TWENTY-FIVE PAGES

       Defendants William Gardner, in his official capacity as New Hampshire Secretary of

State, and Gordon MacDonald, in his official capacity as New Hampshire Attorney General, by

and through their counsel, the Office of the Attorney General, are submitting a 31-page

(excluding cover page) memorandum of law in support of their motion to dismiss both

complaints in the above-captioned consolidated cases. The Defendants respectfully request that

the Court grant them leave to exceed the 25-page limit for such a memorandum under Local Rule
           Case 1:19-cv-00149-JL Document 19 Filed 05/09/19 Page 2 of 3



7.1(a)(3), and accept the Defendants’ 31-page memorandum. Pursuant to Local Rule 7.1(c),

counsel for the Defendants sought the assent of the Plaintiffs’ counsel. Counsel for the Plaintiffs

assented to the Defendants filing a 31-page memorandum of law.

       The Defendants submit that the filing of a 31-page memorandum of law in support of

their motion to dismiss is warranted under the circumstances. The Plaintiffs in the consolidated

cases are challenging the constitutionality of 2018 House Bill 1264, which altered the definitions

of the terms “resident” and “residence” in chapter 21 of the New Hampshire Revised Statutes.

The Plaintiffs contend that the definitions contained in HB 1264 restrict the right to vote in

violation of (a) the First and Fourteenth Amendments, (b) the Twenty-Sixth Amendment, and

(c) the Twenty-Fourth Amendment. The Defendants are submitting one memorandum of law in

support of their motion to dismiss both complaints in the consolidated cases. Defendants have

made best efforts to keep their memorandum concise, and respectfully submit that, given the

detailed analysis required to address the Plaintiffs’ constitutional claims, the filing of a 31-page

memorandum is warranted and will assist the Court in evaluating the merits of the Plaintiffs’

complaints.

       WHEREFORE, the Defendants request that the Court:

               A.      Grant the Defendants leave to submit a 31-page memorandum of law in
                       support of their motion to dismiss, and accept the Defendants’
                       memorandum submitted contemporaneously herewith; and

               B.      Grant such further relief as this Court deems just and proper.




                                                -2-
           Case 1:19-cv-00149-JL Document 19 Filed 05/09/19 Page 3 of 3



                                             Respectfully submitted,

                                             WILLIAM M. GARDNER, in his official capacity
                                             as the Secretary of State of the State of New
                                             Hampshire, and GORDON J. MACDONALD, in
                                             his official capacity as the Attorney General of New
                                             Hampshire

                                             By their attorney,

                                             Gordon J. MacDonald
                                             Attorney General

Dated: May 9, 2019                           /s/ Seth M. Zoracki
                                             Seth M. Zoracki, Bar No. 267887
                                             Assistant Attorney General
                                             Anthony J. Galdieri, Bar No. 18594
                                             Senior Assistant Attorney General
                                             Samuel R.V. Garland, Bar No. 266273
                                             Attorney
                                             New Hampshire Department of Justice
                                             33 Capitol Street
                                             Concord, NH 03301
                                             (603) 271-3650
                                             seth.zoracki@doj.nh.gov



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 9, 2019 I electronically filed the foregoing with the United
States District Court for the District of New Hampshire by using the CM/ECF system. I certify
that counsel for Plaintiffs Caroline Casey, Maggie Flaherty, and New Hampshire Democratic
Party are registered as ECF users and that they will be served via the CM/ECF system.



                                              /s/ Seth M. Zoracki




                                               -3-
